PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel and on oral argument by Mr. V. D. McConnell, counsel for appellant, and Mr. Howard C. Knotts, counsel for appellee, present and not making oral argument. On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the order or decree of the District Court of the United States for the Southern District of Illinois, Southern Division, in this cause appealed from, be, and the same is hereby, affirmed, with costs.